Citation Nr: 0420834	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
on a direct basis or as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his two brothers


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service in the U.S. Navy from July 
1969 to July 1973, including a period of service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO rating decision which denied 
service connection for peripheral neuropathy.  In September 
2002 the veteran and his brothers testified at a hearing 
before the undersigned Veterans Law Judge at VA Central 
Office in Washington, DC.  In January 2003 the Board 
undertook development in this case pursuant to regulations in 
effect at that time.  After these regulations were 
invalidated, in August 2003 the Board remanded this matter to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  The veteran does not have peripheral neuropathy that is 
etiologically linked to service or related to exposure to 
Agent Orange.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C. A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a veteran who, during active service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6) (2002).  This presumption 
was changed in December 2001 in the veteran's favor.  
Pursuant to the revised 38 U.S.C.A. § 1116(f), as added by 38 
U.S.C.A. § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 987- 
988 (Dec. 27, 2001), there is now a presumption that a 
veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary. See also 
38 C.F.R. § 3.307(a) (6) (2003).  In this case, the veteran's 
service medical records show that he was given anti-malaria 
tablets in April 1971 due to service in the Republic of 
Vietnam.  The outcome of this case, however, does not turn on 
whether the veteran was exposed to Agent Orange.  Rather the 
determinative question is whether he has disability as the 
result of such exposure.  Therefore, as the record suggests 
that the veteran had the requisite service, the Board will 
presume such exposure, in the absence of official 
documentation thereof, as this presumption does not affect 
the outcome as explained below.

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, acute and subacute 
peripheral neuropathy, soft-tissue sarcoma, multiple myeloma, 
and certain respiratory cancers.  Where acute and subacute 
peripheral neuropathy becomes manifest to a compensable 
degree within one year of the last date on which the veteran 
was exposed to an herbicide agent during active service, 
service incurrence will be presumed.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A note in 38 C.F.R. § 3.309(e) further 
defines the term "acute and subacute peripheral neuropathy" 
to mean transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  

The Board notes that service medical records show no 
complaints, findings, or treatment for peripheral neuropathy.  
Additionally, both the veteran's statements and medical 
records reveal that the first evidence of neuropathy 
complaints subsequent to service was in 1985, twelve years 
after service.  On VA examination in May 1985 the veteran 
complained of pain in his legs involving the anterior thighs 
and calf muscles, which he described as a deep sensation of 
pins and needles.  He claimed these symptoms began five years 
prior and came on gradually, increasing since that time.  He 
claimed it had been a steady sensation for the past three 
years.  The examiner noted that an organic etiology of the 
veteran's claim of "pins and needles" was unsubstantiated 
by physical examination.  It was noted that the veteran's 
circulation of the lower extremities and neuromuscular 
function was within normal limits.  The VA examiner concluded 
there was no obvious organic basis for the paresthesia of the 
legs.  

The next chronological medical evidence is a VA treatment 
record dated in October 2000 which shows that the veteran 
reported he had a history of peripheral neuropathy for 10 
years and of unknown etiology.  He complained of pain and 
numbness in the hands, feet, and face.  On examination his 
peripheral pulses were equal bilaterally and his sensation 
was normal.  He had no motor or sensory deficit.  The 
impression was history of peripheral neuropathy, possibly 
alcohol related.  In May 2001 he reported a tingling 
sensation on his hands and feet.  Neurological examination 
showed no focal motor or sensory deficit and the impression 
was paresthesia of the extremities.  In October 2001 it was 
noted that the veteran had a history of paresthesia of the 
lower extremities most likely due to discopathy or due to 
alcohol abuse.  In November 2001 the veteran complained of 
numbness of the extremities and the face for more than 20 
years, which was sometimes constant and sometimes 
intermittent, but was not persistent.  The assessment was 
normal neurological examination, possibly somatic delusions.

The veteran underwent a VA neurological examination in 
December 2001.  Although the diagnosis was reported as 
"peripheral neuropathy", the Board notes that while 
physical examination showed decreased sensation of the distal 
extremities, his motor strength of 5/5, there was no evidence 
of paresis or paralysis, and it was specifically noted that 
there was no evidence of peripheral neuropathy.  An EMG of 
the extremities, provided in conjunction with the VA 
examination, showed mild right carpal tunnel syndrome and the 
rest of the study was normal.  

In September 2002 the veteran and his brothers testified at a 
hearing at the VA Central Office before the undersigned 
Veterans Law Judge.  The veteran reported an incident in 
service in approximately 1971 or 1972 when he was walking 
down the sides of the ship and saw pinpoints of light in his 
vision.  He then became dizzy and went to sickbay, but did 
not know if this was entered in his medical records.  He 
indicated he had a diagnosis of peripheral neuropathy but was 
not receiving treatment for it currently and had last been 
treated in 1984 or 1985.  The veteran's older brother 
testified that when the veteran was a kid he played ball and 
had no limitations.  His older brother also testified that 
after service the veteran did not engage in sports or other 
strenuous activities and shied away from them, and that there 
was a noticeable difference in the veteran before and after 
service.  The veteran's representative indicated that one of 
the problems was that the veteran did not talk about the 
problems he had with the pins and needles sensation and did 
not complain very much and that getting a history about the 
veteran or from the veteran was difficult.  

The Board notes that although the December 2001 VA 
examination contains a diagnosis of peripheral neuropathy, 
the clinical findings reported do not support a diagnosis of 
peripheral neuropathy; rather, it was specifically noted that 
there was no evidence of peripheral neuropathy.  Other than 
the dubious diagnosis on this VA examination, there is no 
other competent medical evidence of record that shows a 
diagnosis of peripheral neuropathy.  One of the requirements 
for service connection is competent medical evidence of the 
current existence of the claimed disability.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In the absence of a valid diagnosis of 
peripheral neuropathy, there is no evidence that the veteran 
has a current disability.  Moreover, even if the Board were 
to concede a diagnosis of peripheral neuropathy, the Board 
notes that it does not fit within the regulatory definition 
of "acute and subacute peripheral neuropathy", so as to fit 
within the presumptive disabilities, and that there is no 
competent medical evidence linking the veteran's peripheral 
neuropathy to active service including exposure to Agent 
Orange.  


The Board notes that although the veteran has reported he has 
peripheral neuropathy that is related to service or to 
exposure to Agent Orange in service, he is a layman and has 
no competence to give a medical opinion on diagnosis or 
etiology of a claimed disorder.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The weight of the competent medical 
evidence shows that there is no current disability of 
peripheral neuropathy that is related to service or to 
exposure to Agent Orange in service.  The Board therefore 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In this case, prior to the January 2002 rating 
action being promulgated, the RO, in June 2001, provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims.  The Board finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the duty to assist, the Board notes that 
medical treatment records identified by the veteran have been 
obtained by the RO and a VA examination has been provided.  
The Board therefore finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).


ORDER

Service connection for peripheral neuropathy is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



